DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a method for detecting Zika virus (ZIKV) RNA in a biological sample.

Group II, claim(s) 14-17, drawn to a kit comprising a set of oligonucleotide primers. 

Group III, claim(s) 18-20, drawn to an isolated oligonucleotide. 

3.	The inventions listed as Groups I, II and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: one or more of the claims of Group III, drawn to an isolated oligonucleotide, were found to be anticipated by the prior art, specifically the reference of Metsky et al. (U.S. Patent Pub. No. 2018/0340215).  Metsky teaches probes reagents and methods for generating probes for sequencing or identifying a target sequence (see Abstract and paragraph 11, 14 and 15).  Metsky further teaches probes designed for identifying Zika virus (paragraph 81).  In addition, Metsky teaches a probe, SEQ ID NO: 282, that is 100% identical to claimed SEQ ID NO: 2 (see search results below). 
RESULT 8
US-15-756-546-282
; Sequence 282, Application US/15756546
; Publication No. US20180340215A1
; GENERAL INFORMATION
;  APPLICANT: The Broad Institute, Inc.
;  APPLICANT:Massachusetts Institute of Technology
;  APPLICANT:Sabeti, Pardis
;  APPLICANT:Park, Daniel
;  APPLICANT:Metsky, Hayden
;  APPLICANT:Matranga, Christian
;  APPLICANT:Gnirke, Andreas
;  TITLE OF INVENTION: Sample Analysis, Presence Determination of a Target Sequence
;  FILE REFERENCE: BROD-0690WP
;  CURRENT APPLICATION NUMBER: US/15/756,546
;  CURRENT FILING DATE: 2018-02-28
;  PRIOR APPLICATION NUMBER: PCT/US2016/49071
;  PRIOR FILING DATE: 2016-08-26
;  PRIOR APPLICATION NUMBER: US 62/211,541
;  PRIOR FILING DATE: 2015-08-28
;  NUMBER OF SEQ ID NOS: 452330
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 282
;  LENGTH: 140
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-15-756-546-282

  Query Match             100.0%;  Score 20;  DB 73;  Length 140;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CATTTCAAGTGGCCAGAGGA 20
              ||||||||||||||||||||
Db         74 CATTTCAAGTGGCCAGAGGA 93

As MPEP 1893.03(d) notes “The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art.”  In the current case, the claims are drawn to an isolated oligonucleotide in Group III, but that Group does not make a contribution over the prior art because the invention is anticipated by or made obvious over the prior art.  Therefore, there is no single inventive concept under PCT Rule 13.1 and the lack of unity requirement is proper. 

4.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

5.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143).

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637